Exhibit 10.1
 
FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(hereinafter called this “Amendment”) is dated as of October 5, 2011, by and
among BREITBURN OPERATING L.P., a Delaware limited partnership (the “Company”),
BREITBURN ENERGY PARTNERS L.P., as Parent Guarantor (“Parent”), BreitBurn GP,
LLC (the “Parent GP”), BreitBurn Operating GP, LLC (the “General Partner”) the
Subsidiaries of the Parent and/or the Company, as guarantors (the “Subsidiary
Guarantors”, and together with the Parent, the Parent GP, and the General
Partner, the “Guarantors”), the Lenders (defined below), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity “Administrative
Agent”).  Capitalized terms used in this Amendment, and not otherwise defined in
this Amendment, have the meanings assigned thereto in the Credit Agreement
defined below.
 
WITNESSETH:


WHEREAS, the Company, the Guarantors, Administrative Agent, Issuing Lender and
the Lenders have entered into that certain Second Amended and Restated Credit
Agreement dated as of May 7, 2010 as amended by that certain First Amendment to
Second Amended and Restated Credit Agreement and Consent and First Amendment to
Security Agreement dated as of September 17, 2010, that certain Second Amendment
to Second Amended and Restated Credit Agreement dated as of May 9, 2011, and
that certain Third Amendment to Second Amended and Restated Credit Agreement
dated as of August 3, 2011 (as further amended, modified or restated from time
to time, the “Credit Agreement”), whereby upon the terms and conditions therein
stated the Lenders have agreed to make certain loans to the Company upon the
terms and conditions set forth therein; and


WHEREAS, the Company has requested that the Lenders amend the Credit Agreement
as set forth below; and


WHEREAS, subject to the terms hereof, the undersigned Lenders are willing to
agree to the amendments to the Credit Agreement as set forth herein.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:


SECTION 1.        Amendment to Credit Agreement.  Effective as of the Amendment
Effective Date, Section 6.12 of the Credit Agreement is hereby amended by
deleting “300,000 Mcf” and replacing it with “1,000,000 Mcf”.


SECTION 2.        Guarantor Confirmation.


(a)           The Guarantors hereby consent and agree to this Amendment and each
of the transactions contemplated thereby and hereby.
 
Fourth Amendment
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The Company and each of the Guarantors ratifies and confirms the
debts, duties, obligations, liabilities, rights, titles, pledges, grants of
security interests, liens, powers, and privileges existing by virtue of the Loan
Documents to which it is a party.


(c)           The Company and each of the Guarantors agrees that the guarantees,
pledges, grants of security interests and other obligations, and the terms of
each of the Security Agreements and Guaranties to which it is a party, are not
impaired, released, diminished or reduced in any manner whatsoever and shall
continue to be in full force and effect and shall continue to secure all
Obligations.


(d)           The Company and each of the Guarantors acknowledges and agrees
that all terms, provisions, and conditions of the Loan Documents to which it is
a party (as amended by this Amendment) shall continue in full force and effect
and shall remain enforceable and binding in accordance with their respective
terms.


SECTION 3.       Conditions of Effectiveness.  This Agreement and the amendments
and consent shall become effective as of the date first set forth above (the
“Amendment Effective Date”), provided that the following conditions shall have
been satisfied:


(a)          Amendment. The Administrative Agent shall have received a
counterpart of this Amendment which shall have been executed by the
Administrative Agent, the Majority Lenders, the Company, and the Guarantors
(which may be by telecopy or PDF transmission).


(b)          No Default; Representations and Warranties; No Material Adverse
Effect. As of the Amendment Effective Date:


(i) the representations and warranties of the Company and the Guarantors in
Article VI of the Credit Agreement and in the other Loan Documents as amended
hereby shall be true and correct in all material respects (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that the
representations and warranties contained in Sections (a) and (b) of Section 6.14
of the Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01 of the
Credit Agreement);


(ii) no Default or Event of Default shall exist; and


(iii) since December 31, 2010, there shall have been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
 
(c)           Payment of Fees.  Evidence of payment by the Company of all
accrued and unpaid fees, costs and expenses owed pursuant to this Amendment to
the extent then due and payable on the Amendment Effective Date.


(d)           Additional Documents. Such other documents, in form and substance
satisfactory to Administrative Agent, as the Administrative Agent may reasonably
request.


SECTION 4.       Representations and Warranties.  Each of the Company and the
Parent represents and warrants to Administrative Agent and the Lenders, with
full knowledge that such Persons are relying on the following representations
and warranties in executing this Amendment, as follows:


Fourth Amendment
 
 
-2-

--------------------------------------------------------------------------------

 

 
(a)           It has the organizational power and authority to execute, deliver
and perform this Amendment, and all organizational action on the part of it
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.


(b)           The Credit Agreement, as amended by this Amendment, the Loan
Documents and each and every other document executed and delivered to the
Administrative Agent and the Lenders in connection with this Amendment to which
it is a party constitute the legal, valid and binding obligations of it, to the
extent it is a party thereto, enforceable against such Person in accordance with
their respective terms except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.


(c)           This Amendment does not and will not violate any provisions of any
of the Organization Documents of the Company.


(d)           No approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Amendment.


(e)           After giving effect to this Amendment no Default or Event of
Default will exist, and all of the representations and warranties contained in
the Credit Agreement and all instruments and documents executed pursuant thereto
are true and correct in all material respects on and as of this date (except to
the extent such representations and warranties expressly refer to an earlier
date, in which case they shall be true and correct as of such earlier date).


SECTION 5.        Reference to and Effect on the Credit Agreement.


(a)           Upon the effectiveness hereof, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, shall mean and be a reference to the Credit
Agreement as amended hereby.
 
(b)           Except as specifically amended by this Amendment, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.
 
SECTION 6.       Costs and Expenses.  The Company agrees to pay all reasonable
legal fees and expenses incurred by Administrative Agent in connection with the
preparation, execution and delivery of this Amendment.
 
SECTION 7.       Extent of Amendments.  Except as otherwise expressly provided
herein, the Credit Agreement and the other Loan Documents are not amended,
modified or affected by this Amendment.  Each of the Company and the Parent
hereby ratifies and confirms that (i) except as expressly amended hereby, all of
the terms, conditions, covenants, representations, warranties and all other
provisions of the Credit Agreement remain in full force and effect, (ii) each of
the other Loan Documents are and remain in full force and effect in accordance
with their respective terms, and (iii) the Collateral and the Liens on the
Collateral securing the Obligations are unimpaired by this Amendment and remain
in full force and effect.
 
SECTION 8.       Loan Documents. The Loan Documents, as such may be amended in
accordance herewith, are and remain legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their respective terms.  This
Amendment is a Loan Document.
 
Fourth Amendment
 
 
-3-

--------------------------------------------------------------------------------

 
 
SECTION 9.       Claims. As additional consideration to the execution, delivery,
and performance of this Amendment by the parties hereto and to induce
Administrative Agent and Lenders to enter into this Amendment, each of the
Company and the Parent represents and warrants that, as of the date hereof, it
does not know of any defenses, counterclaims or rights of setoff to the payment
of any Indebtedness of the Company or the Parent to Administrative Agent,
Issuing Lender or any Lender.
 
SECTION 10.     Execution and Counterparts.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.  Delivery of an executed counterpart of this Amendment by
facsimile or pdf shall be equally as effective as delivery of a manually
executed counterpart.
 
SECTION 11.     Governing Law.  This Amendment shall be governed by and
construed in accordance with the laws of the State of New York and applicable
federal laws of the United States of America.
 
SECTION 12.     Headings.  Section headings in this Amendment are included
herein for convenience and reference only and shall not constitute a part of
this Amendment for any other purpose.
 
SECTION 13.    NO ORAL AGREEMENTS.  THE RIGHTS AND OBLIGATIONS OF EACH OF THE
PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS.  THIS AMENDMENT
AND THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY THE COMPANY, THE GUARANTORS,
ADMINISTRATIVE AGENT, ISSUING LENDER AND/OR LENDERS REPRESENT THE FINAL
AGREEMENT BETWEEN SUCH PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY SUCH PARTIES.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.
 
SECTION 14.     No Waiver.  Each of the Company and the Parent hereby agrees
that no Event of Default and no Default has been waived or remedied by the
execution of this Amendment by the Administrative Agent or any Lender.  Nothing
contained in this Amendment nor any past indulgence by the Administrative Agent,
Issuing Lender or any Lender, nor any other action or inaction on behalf of the
Administrative Agent, Issuing Lender or any Lender, (i) shall constitute or be
deemed to constitute a waiver of any Defaults or Events of Default which may
exist under the Credit Agreement or the other Loan Documents, or (ii) shall
constitute or be deemed to constitute an election of remedies by the
Administrative Agent, Issuing Lender or any Lender, or a waiver of any of the
rights or remedies of the Administrative Agent, Issuing Lender or any Lender
provided in the Credit Agreement, the other Loan Documents, or otherwise
afforded at law or in equity.
 
[Signature Pages Follow]
 
Fourth Amendment
 
 
-4-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.



 
THE COMPANY:
           
BREITBURN OPERATING L.P.,
   
a Delaware limited Partnership
           
By: BREITBURN OPERATING GP, LLC, its general partner
           
By:
/s/ Randall H. Breitenbach
   
Name:
Randall H. Breitenbach
   
Title:
President
           
PARENT:
             
BREITBURN ENERGY PARTNERS L.P.,
   
a Delaware limited partnership,
           
By:  BREITBURN GP, LLC, its general partner
           
By:
/s/ Randall H. Breitenbach
   
Name:
Randall H. Breitenbach
   
Title:
President
           
PARENT GP:
           
BREITBURN GP, LLC,
   
a Delaware limited partnership,
           
By:
/s/ Randall H. Breitenbach
   
Name:
Randall H. Breitenbach
   
Title:
President
           
GENERAL PARTNER:
           
BREITBURN OPERATING GP, LLC,
   
a Delaware limited partnership,
           
By:
/s/ Randall H. Breitenbach
   
Name:
Randall H. Breitenbach
   
Title:
President
 

 
Signature Page to Fourth Amendment
 
 
 

--------------------------------------------------------------------------------

 
 

 
SUBSIDIARY GUARANTORS:
           
BREITBURN FINANCE CORPORATION
   
a Delaware corporation
           
By:
/s/ Randall H. Breitenbach
   
Name:
Randall H. Breitenbach
   
Title:
Co-Chief Executive Officer
           
BREITBURN MANAGEMENT COMPANY, LLC
   
a Delaware limited liability company
           
By:
/s/ Randall H. Breitenbach
     
Randall H. Breitenbach
     
President
           
ALAMITOS COMPANY,
   
a California corporation
           
By:
 /s/ Randall H. Breitenbach
     
Randall H. Breitenbach
     
Co-President
           
BREITBURN FLORIDA LLC,
   
a Delaware limited liability company
           
By:
BreitBurn Operating L.P.,
     
its sole member
 

 

   
By:
BreitBurn Operating GP, LLC
     
its general partner
           
By:
 /s/ Randall H. Breitenbach
   
Name:
Randall H. Breitenbach
   
Title:
President
         
BREITBURN FULTON LLC,
 
a Delaware limited liability company
         
By:
/s/ Bruce D. McFarland
   
Bruce D. McFarland
   
Secretary

 
Signature Page to Fourth Amendment
 
 
 

--------------------------------------------------------------------------------

 

 

 
BEAVER CREEK PIPELINE, L.L.C.,
 
a Michigan limited liability company,
       
GTG PIPELINE LLC, a Virginia limited liability company,
       
MERCURY MICHIGAN COMPANY, LLC,
 
a Michigan limited liability company,
       
TERRA ENERGY COMPANY LLC,
 
a Michigan limited liability company, and
       
TERRA PIPELINE COMPANY LLC,
 
a Michigan limited liability company
             
Each by: 
/s/ Randall H. Breitenbach
 
Name:
Randall H. Breitenbach
 
Title:
Co-Chief Executive Officer
       
PHOENIX PRODUCTION COMPANY,
 
a Wyoming corporation and
       
PREVENTIVE MAINTENANCE SERVICES LLC,
 
a Colorado limited liability company
             
By:
 /s/ Bruce D. McFarland
   
Bruce D. McFarland,
   
Treasurer

 
Signature Page to Fourth Amendment
 
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent, Issuing Lender
and a Lender
       
By:
/s/ Richard Gould     
Richard Gould
   
Managing Director
       
The Bank of Nova Scotia,
 
As a Lender
       
By:
/s/ John Frazell
 
Name: John Frazell
 
Title: Director
       
CREDIT SUISSE AG
 
CAYMAN ISLANDS BRANCH,
 
As a Lender
       
By:
/s/ Nupur Kumar
 
Name: Nupur Kumar
 
Title: Vice President
       
By:
/s/ Michael D. Spaight
 
Name: Michael D. Spaight
 
Title: Associate
       
BARCLAYS BANK PLC,
 
As a Lender
       
By:
/s/ Vanessa A. Kurbatskiy
 
Name: Vanessa A. Kurbatskiy
 
Title: Vice President
       
BNP Paribas,
 
As a Lender
       
By:
/s/ Courtney Kubesch
 
Name: Courtney Kubesch
 
Title: Vice President
       
By:
/s/ Richard Hawthorne
 
Name: Richard Hawthorne
 
Title: Director

 
Signature Page to Fourth Amendment

 
 

--------------------------------------------------------------------------------

 



 
Toronto Dominion (Texas) LLC,
 
As a Lender
       
By:
/s/ Vicki Ferguson
 
Name: Vicki Ferguson
 
Title: Manager, Corp. Lending
       
The Royal Bank of Scotland plc,
 
As a Lender
       
By:
/s/ Sanjay Renond
 
Name: Sanjay Renond
 
Title: Authorized Signatory
       
U.S. Bank National Association,
 
As a Lender
       
By:
/s/ Daniel K. Hansen
 
Name: Daniel K. Hansen
 
Title: Vice President
       
Royal Bank of Canada,
 
As a Lender
       
By:
/s/ Jason Yock
 
Name: Jason Yock
 
Title: Authorized Signatory
       
Bank of Montreal,
 
As a Lender
       
By:
/s/ Joe Bliss
 
Name: Joe Bliss
 
Title: Managing Director
       
Citibank N.A.,
 
As a Lender
       
By:
/s/ John F. Miller
 
Name: John F. Miller
 
Title: Attorney-In-Fact

 
Signature Page to Fourth Amendment
 
 
 

--------------------------------------------------------------------------------

 
 

 
Bank of Scotland plc,
 
As a Lender
       
By:
/s/ Karen Weich
 
Name: Karen Weich
 
Title: Vice President
       
Union Bank, N.A.,
 
As a Lender
       
By:
/s/ Douglas Gale
 
Name: Douglas Gale
 
Title: Vice President



Signature Page to Fourth Amendment


 
 

--------------------------------------------------------------------------------

 